Citation Nr: 0607222	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  98-02 979A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1965 to September 1967.

2.  The veteran died in June 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2000, the Board denied a higher rating for the 
veteran's PTSD and dismissed the appeal concerning service 
connection for hepatitis C.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2005, the Court was notified of the veteran's death 
in June 2005.  In September 2005, the Court issued an order 
that vacated the September 18, 2000 decision of the Board 
with respect to the matters appealed to the Court and 
dismissed the appeal before the Court on the basis of the 
veteran's death.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).




ORDER

The appeal is dismissed.




		
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


